Exhibit 10.32

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is entered into as of March 1,
2010 (“Effective Date”), by Osmetech Technology, Inc. and subsidiaries
(“Company”) and Jeffrey Hawkins (“Executive”). Company and Executive are each a
“Party” to this Agreement and are sometimes collectively referred to as
“Parties.” This Agreement supersedes any previous written or verbal agreements.

Recitals Of The Intent Of The Parties

A. The Company wishes to employ Executive, and Executive wishes to accept such
employment.

B. Executive acknowledges that this Agreement is necessary for the protection of
Company’s investment in its business, goodwill, products, services, methods of
operation, information, and relationships with its customers and other
employees; and

C. Company acknowledges that Executive desires definition of the compensation
and benefits, and other terms of employment;

Agreement Of The Parties

In consideration of foregoing recitals, the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the Company and Executive
agree as follows:

1. Employment. Company employs Executive, and Executive agrees to be employed by
Company, upon the terms and conditions set forth in this Agreement beginning on
the Effective Date and continuing until terminated by either Party pursuant to
the terms of this Agreement.

2. Duties.

2.1. Basic Duties. Executive agrees to serve as Vice President of Business
Development, reporting to the Chief Executive Officer and with such other
powers, duties and responsibilities usually vested in his position as well as
additional or different duties that Executive may be reasonably directed to
perform by Company.

2.2. Time Devoted to Employment. Executive will devote his full time to the
business of Company during the term of this Agreement and will perform his
duties and responsibilities faithfully, diligently and to the best of his
ability, in compliance with all applicable laws and the Company’s policies and
procedures. Executive will not engage in any other business activity, except as
may be approved in writing by the Chief Executive Officer of Company, in its
sole discretion.

2.3. Place of Performance. Executive shall be based at Company’s offices in
Pasadena, California until such time as the Company relocates to the San Diego
Area. The Executive will be required to travel on Company’s business from
time-to-time.

2.4. No Conflicting Agreements. Executive represents and warrants that the
performance of Executive’s duties under this Agreement does not and will not
breach any other agreement, including any confidentiality and non-disclosure
agreements with prior employers or other

 

CONFIDENTIAL



--------------------------------------------------------------------------------

persons. Executive represents and warrants that Executive has not entered into,
and will not enter into, any agreement, either written or oral in conflict with
this Agreement. Executive represents that Executive has disclosed to Company any
actual or potential conflicts.

2.5. Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of the Company and to do no act which would intentionally injure
Company’s business, its interests, or its reputation. Executive understands that
it is Company’s policy to conduct its business ethically and legally and agrees
to uphold those standards of business conduct and ethical principles, and comply
with all applicable laws and regulations and Company’s policies.

3. Compensation and Method of Payment.

3.1. Total Compensation. As compensation under this Agreement, Company will pay
and Executive will accept the following:

3.1.1. Executive will receive on an annual basis of One Hundred Ninety Thousand
Dollars ($190,000.00) (“Base Salary”). The Company will review Executive’s Base
Salary annually and may, in its sole discretion increase the Executive’s Base
Salary, considering Executive’s achievements during the prior period, business
conditions and other factors as may be deemed relevant by Company.

3.1.2. Executive will be eligible to participate in the Management Incentive
Bonus of up to 25% variable pay based on current base salary, which will be
defined on an annual basis and requires approval by the Board of Directors.
Executive will only earn and be entitled to a Management Incentive Bonus if
Executive is employed on the date the bonus is payable and Company will not pay
prorated Management Incentive Bonus in the event of Executives earlier
departure.

3.1.3. The Company will also offer Executive participation in the OMD stock
incentive program. Executive has been granted 9,800,660 options to purchase
shares of Osmetech Stock per the current plan policies and procedures which
included Board of Directors’ approval.

3.1.4. The Company will assist Executive with relocation costs in the amount of
$70,000.00 (less all applicable local, state and federal taxes) to be applied to
such things as house hunting trips, moving of household items, home sale closing
costs, etc. This assistants will be paid in two installments. One half
($35,000), to be paid at Executive’s request. The second portion ($35,000) will
be paid upon completion of relocation in the form of a signed escrow agreement
on a new home within San Diego County, no later than September 30th, 2010.

3.1.5. Company will reimburse Executive for all reasonable travel, entertainment
and other expenses incurred or paid by Executive in connection with the
performance of Executive’s duties, responsibilities or services under this
Agreement, upon presentation by the Executive of documentation as Company may
request and in accordance with any applicable policies adopted by the Company.

3.1.6. Executive will be entitled to participate in employee fringe benefit,
health insurance, life insurance, and other programs which Company may adopt
from time to time for executives of Company. Participation will be in accordance
with any plans and any applicable policies adopted by Company. Executive will be
entitled to accrue 15 days (120 hours) of vacation in accordance with Company
policy in effect from time to time and subject to applicable state law.

 

2

CONFIDENTIAL



--------------------------------------------------------------------------------

3.2. Reservation of Rights. Notwithstanding any other provision of this
Agreement, Company reserves the right to modify, suspend or discontinue any and
all benefit plans, practices, policies and programs at any time whether before
or after termination of employment without advance notice to or recourse by
Executive.

3.3. Payment of Compensation. The Company will pay Executive’s Base Salary in
accordance with the normal payroll cycle of the Company as established from time
to time. All compensation paid to Executive will be subject to applicable taxes,
withholding and other required, usual or elected employee deductions.

4. Termination of Agreement.

This Agreement and all obligations under this Agreement (except for obligations
contained in Sections 4, 5 and 6, which will survive any termination of
Executive’s employment or this Agreement) will terminate upon the earliest to
occur of any of the following:

4.1. At-Will. Either Party may terminate Executive’s employment for any reason,
with or without cause and without advance notice.

4.1.1. If Executive terminates employment pursuant to this Section, Executive
will receive (a) Base Salary prorated through the last day of Executive’s actual
employment; (b) any bonus, if earned pursuant to the requirements of Section 3;
(c) accrued and unpaid vacation; (d) unreimbursed expenses pursuant to Section 3
(collectively, “Separation Pay”). Except to the extent required by law or
Incentive Plan Document, all other obligations and liabilities of Company
terminate as of the effective date of any such termination.

4.2. Death or Disability. This Agreement will terminate immediately upon the
death of Executive or upon the determination that Executive cannot perform the
fundamental duties of his position with or without accommodation. If this
Agreement terminates for the death or disability of Executive, Executive or
Executive’s representatives will receive Separation Pay. Except to the extent
required by law or Incentive Plan Document, all other obligations and
liabilities of Company terminate as of the effective date of any such
termination.

4.3. Compliance with IRC Section 409A. Notwithstanding anything to the contrary
in this Agreement, if any payment to be made pursuant to this Agreement will
trigger any accelerated or additional tax under Section 409A, then Company will
defer or modify the commencement or payments to prevent such accelerated or
additional tax under Section 409A.

4.4. Resignation as Board Member or Officer. If applicable to Executive,
immediately upon the termination of Executive’s employment with Company,
Executive will tender a written notice of Executive’s resignation from any and
all offices of the Company and all subsidiaries, affiliates or clients in which
the Executive represents the Company in the capacity of an officer or director.
Notwithstanding any failure by the Executive to provide the Company with written
notice of resignation, Executive hereby authorizes and directs the Board of
Directors to accept the Executive’s resignation from all positions effective as
of the date of termination of the Executive’s employment.

5. Property Rights and Obligations of Executive. Executive agrees to be bound by
the terms and conditions of Company’s Employee Non-Disclosure and Invention
Agreement, which is

 

3

CONFIDENTIAL



--------------------------------------------------------------------------------

incorporated by reference and attached as an Exhibit A to this Agreement. The
provisions of this Section 5 and Attachment A will survive the termination of
this Agreement. The covenants in this Section 5 and Attachment A will be
construed as separate covenants and to the extent any covenant will be
judicially unenforceable, it will not affect the enforcement of any other
covenant. In the event Executive breaches any of the provisions of this
Section 5 and Attachment A, Executive agrees that Company will be entitled to
injunctive relief in addition to any other remedy to which Company may be
entitled.

6. General Provisions.

6.1. Notices. Any notices or other communications required or permitted to be
given under this Agreement must be in writing and addressed to Company or
Executive at the addresses below, or at such other address as either Party may
from time to time designate in writing. Any notice or communication that is
addressed as provided in this Section will be deemed given (a) upon delivery, if
delivered personally or via certified mail, postage prepaid, return receipt
requested; or (b) on the first business day of the receiving Party after the
transmission if by facsimile or after the timely delivery to the courier, if
delivered by overnight courier. Other methods of delivery will be acceptable
only upon proof of receipt by the Party to whom notice is delivered.

 

If to Company:

     Osmetech Molecular Diagnostics, 757 S. Raymond Ave, Pasadena, Ca 91105
ATTN: Human Resources

If to Executive:

     331 Ridgewood Ave, Glen Ellyn, IL 60137

6.2. Choice of Law and Forum. Except as expressly provided otherwise in this
Agreement, this Agreement will be governed by and construed in accordance with
the laws of the State of California. Both Parties agree that San Diego,
California will be the venue of any proceeding and both Parties consent to the
personal jurisdiction of the state and federal courts of the State of
California.

6.3. Entire Agreement; Modification and Waiver. This Agreement supersedes any
and all other agreements, whether oral or in writing, between the Parties with
respect to the employment of Executive by Company and contains all covenants and
agreements between the Parties relating to such employment in any manner
whatsoever. Each Party to this Agreement acknowledges that no representations,
inducements, promises, or agreements, oral or written, have been made by any
Party, or anyone acting on behalf of any Party, that are not embodied herein,
and that no other agreement, statement, or promise not contained in this
Agreement will be valid or binding. Any modification of this Agreement will be
effective only if it is in writing signed by the Party to be charged. No waiver
of any of the provisions of this Agreement will be deemed, or will constitute, a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver. No waiver will be binding unless executed in
writing by the Party making the waiver.

6.4. Assignment. This Agreement may not be assigned in whole or in part by
Executive without the prior written consent of Company. However, subject to the
foregoing limitation, this Agreement will be binding on, and will inure to the
benefit of, the Parties and their respective heirs, legatees, executors,
administrators, legal representatives, successors and assigns.

 

4

CONFIDENTIAL



--------------------------------------------------------------------------------

6.5. Severability. If for any reason whatsoever, any one or more of the
provisions of this Agreement will be held or deemed to be inoperative,
unenforceable, or invalid as applied to any particular case or in all cases,
such circumstances will not have the effect of rendering any such provision
inoperative, unenforceable, or invalid in any other case or of rendering any of
the other provisions of this Agreement inoperative, unenforceable or invalid.

6.6. Representation by Counsel; Interpretation. Company and Executive
acknowledge that each Party to this Agreement has had the opportunity to be
represented by counsel in connection with this Agreement and the matters
contemplated by this Agreement. Accordingly, any rule of law or decision which
would require interpretation of any claimed ambiguities in this Agreement
against the Party that drafted it has no application and is expressly waived. In
addition, the term “including” and its variations are always used in the
non-restrictive sense (as if followed by a phrase such as “but not limited to”).
The provisions of this Agreement will be interpreted in a reasonable manner to
affect the intent of the Parties.

6.7. Headings and Captions. Headings and captions are included for purposes of
convenience only and are not a part of the Agreement.

6.8. Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of, which will be deemed an original, but all of which
together will constitute one and the same instrument. Fax signatures will be
valid and binding.

 

OSMETECH MOLECULAR DIAGNOSTICS By:  

/s/Jon Faiz Kayyem

Its:   Chief Executive Officer Date:   3/10/10 “Executive”

/s/Jeffrey A. Hawkins

Jeffrey A. Hawkins Date:   3/10/10

 

5

CONFIDENTIAL



--------------------------------------------------------------------------------

Attachment A to Executive Employment Agreement

Employee Non-Disclosure and Invention Agreement

This Executive Non-Disclosure and Invention Agreement (“NDIA Agreement”) is
entered into as of the Effective Date of the Executive Employment Agreement
(“NDIA Agreement”) Osmetech Molecular Diagnostics, a wholly owned subsidiary of
Osmetech Technologies, Inc. (“Company”) and Jeffrey A. Hawkins (“Executive”).
Company and Executive are each a “Party” to this NDIA Agreement and are
sometimes collectively referred to as “Parties.”

Recitals Of The Intent Of The Parties

A. As an employee of the Company, Executive may receive or have access to
business plans, inventions, discoveries, technical information, trade secrets,
writings, designs, and other proprietary and confidential information of value
and of such importance to the Company that it must be maintained as proprietary
and confidential trade secrets of the Company both during and after termination
of your employment. Furthermore, Executive may conceive or create Inventions (as
defined below) in connection with and during the period of Executive’s
employment with the Company.

B. This NDIA Agreement is attached to and incorporated into the Agreement
pursuant to Section 5 of the Agreement. Execution of this NDIA Agreement is a
condition of employment.

In consideration for the new or continued employment of Executive, and other
valuable consideration, Company and Executive agree as follows:

1. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Executive recognizes that during
the course of employment with Company, Executive may have access to Confidential
Information of Company, its subsidiaries and other organizations controlled by,
controlling, or under common control with it (“Affiliates”). “Company Group”
means Osmetech, Inc. and its Affiliates, including Company. Company Group is a
third-party beneficiary of this NDIA Agreement and the restrictive covenants in
this NDIA Agreement are intended for the benefit of Company Group. As used in
this NDIA Agreement, the term “Confidential Information” means the applicable
information of each Company Group and includes information not publicly
available about Company Group’s: (a) research and development; manufacturing
methods and formulas; (b) purchasing; marketing; sales costs; pricing
inventions; improvements; (c) inventions, discoveries and ideas (whether
patentable or not) related to their activities; (d) business and management
development plans; (e) customer and supplier contact information and
requirements; (f) proprietary software systems and technology related
methodologies; (g) customers’ proprietary software systems and technology
related methodologies; (h) activities of their established committees or boards;
(i) litigation, disputes, or investigations to which they may be (or may have
been) a party and legal advice provided to Executive in the course of
Executive’s employment; and (j) any other trade secrets. Executive acknowledges
and agrees that all rights, title and interest in any Confidential Information
will remain the exclusive property of Company. Executive will not, without the
written consent of the Chief Operating Officer, during the term employment or at
any time after the termination of employment, disclose copy, make use of, or
remove from Company premises, Confidential Information except as may be required
in the course of Executive’s employment with and for the

 

6

CONFIDENTIAL



--------------------------------------------------------------------------------

benefit of Company. Executive specifically acknowledges that any use of
Confidential Information by persons not employed by Company or who are not
authorized by Company to use the information provides such persons an unfair
competitive advantage which they would not have had without the use of
Confidential Information.

2. RETURN OF CONFIDENTIAL INFORMATION AND OTHER COMPANY PROPERTY. No later than
Executive’s termination date, Executive will return to Company and delete from
any personal computer or other device all originals and all copies of any
Company property, Confidential Information, and all materials, documents, notes,
manuals, computer disks, computers, or lists containing or embodying
Confidential Information, or relating directly or indirectly to the business of
Company, which are in Executive’s possession or control.

2.1. INVENTIONS AND ORIGINAL WORKS ASSIGNED TO Company. Executive agrees to make
prompt written disclosure to Company, will hold in trust for the sole right and
benefit of Company, and hereby assigns to Company all Executive’s right, title
and interest in and to any ideas, inventions, discoveries, concepts and ideas,
whether patentable or not, including but not limited to processes, methods,
formulae, software, techniques, strains, cultures, and organisms, as well as
improvements and know-how, concerning any present or planned activities of
Company that Executive is aware of as a result of employment of Company,
original works of authorship, developments, improvements or trade secrets which
Executive may solely or jointly conceive or reduce to practice, or cause to be
conceived or reduced to practice, during the period of Executive’s employment
with Company. Executive recognizes that this NDIA Agreement does not require
assignment of any invention, which qualifies for protection under Section 2870
of the California Labor Code. 1

3. In addition, Executive acknowledges that all original works of authorship
which are made by Executive (solely or jointly with others) within the scope of
employment and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act. Executive will assist
to obtain and enforce United States and foreign proprietary rights relating to
any and all inventions, original works of authorship, developments, improvements
or trade secrets of Company.

4. INVENTIONS/ORIGINAL WORKS RETAINED BY EMPLOYEE. Below is a complete
disclosure of all inventions, original works of authorship, developments,
improvements, and trade secrets that he has, alone or jointly with others,
conceived, developed or reduced to practice or caused to be conceived, developed
or reduced to practice prior to the commencement of Executive’s employment with
Company, that Executive considers to be the property of Executive or the
property of third parties and that Executive wishes to have excluded from the
scope of this NDIA Agreement:                                          
                                   .

 

 

1 

Section 2870 provides: (a) Any provision in an employment agreement which
provides that an employee shall assign, or offer to assign, any of his or her
rights in an invention to his or her employer shall not apply to an invention
that the employee developed entirely on his or her own time without using the
employer’s equipment, supplies, facilities, or trade secret information except
for those inventions that either: (1) Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer; or (2) Result
from any work performed by the employee for the employer. (b) To the extent a
provision in an employment agreement purports to require an employee to assign
an invention otherwise excluded from being required to be assigned under
subdivision (a), the provision is against the public policy of this state and is
unenforceable.

 

7

CONFIDENTIAL



--------------------------------------------------------------------------------

5. NOTICE TO THIRD PARTIES. In the event that Executive’s employment with
Company terminates, Executive consents to the notification of Executive’s new
employer or company of Executive’s rights and obligations under this NDIA
Agreement.

6. OBLIGATIONS TO FORMER EMPLOYERS AND OTHER PARTIES. Executive promises that
Executive has not brought to Company and will not improperly use or disclose any
proprietary information or trade secret of former employers or companies.
Executive also represents that Executive’s employment under this NDIA Agreement
does not breach any other agreement or obligation of Executive and that
Executive has not entered into any written or oral agreement in conflict with
this NDIA Agreement.

7. NON-SOLICITATION OF COMPANY EMPLOYEES. Executive recognizes that Company’s
employees are a valuable resource of Company. Executive will not during the term
of Executive’s employment and for a period of one (1) year following its
termination, either alone or in conjunction with any other person or entity,
directly or indirectly solicit, induce, recruit, aid or suggest to any Company
Executive to leave the employ of Company, or terminate or violate any
contractual or fiduciary duty owing to Company.

8. RESTRICTIONS ON COMPETITION DURING EMPLOYMENT. Executive agrees that during
Executive’s employment with Company Executive will not, directly or indirectly,
have any ownership interest, work for advise, or have any business relationship
with any person or entity that competes with Company, or that is planning to
compete with Company, without the prior written approval of a manager who is at
least at the Vice President level. While employed by Company, Executive will not
use any unfair business practices to establish a competing business or undertake
any actions to impair Company’s relationship with its existing customers and
business.

9. NON-SOLICITATION OF CUSTOMERS USING CONFIDENTIAL INFORMATION. Executive
recognizes that information about Company’s customers are Confidential
Information and trade secrets of Company. During the term of Executive’s
employment and for a period of one (1) year following its termination, Executive
will not use Confidential Information or other unfair business practices to
divert or attempt to divert from Company any business or customers with whom
Executive dealt or about whom Executive had access to Confidential Information
by virtue of Executive’s employment.

10. SURVIVAL OF OBLIGATION. Executive expressly understands and agrees that the
obligations, responsibilities and duties of Executive under this NDIA Agreement
will survive the termination of Executive’s employment with Company.

11. NOTICE OF LEGAL OBLIGATION. In the event that Executive is required in a
civil, criminal or regulatory proceeding to disclose any part of the
Confidential Information, Executive will give the President of Company prompt
written notice of the request to permit Company to seek an appropriate remedy or
to waive the Executive’s compliance with the provisions of this NDIA Agreement
in regard to the request.

12. NOTICE OF UNAUTHORIZED DISCLOSURE. If Executive loses or makes unauthorized
disclosure of any of the Confidential Information, the Executive will
immediately notify Company take all reasonable steps necessary to retrieve the
lost or improperly disclosed Confidential Information.

 

8

CONFIDENTIAL



--------------------------------------------------------------------------------

13. EMPLOYMENT AT-WILL. Nothing in this NDIA Agreement is intended to change the
at-will status of Executive’s employment with Company and Executive understands
that Company or Executive may terminate the employment relationship with or
without cause and with or without advance notice.

14. REMEDIES. The parties recognize that a breach of this NDIA Agreement by
Executive will cause an irreparable injury to Company that cannot be reasonably
or adequately compensated for in money damages. In the event of any breach or
threatened breach, Company will be entitled, in addition to any other remedies
and damages available, to an injunction to restrain such breach or threatened
breach by Executive, Executive’s partners, co-employees, agents, employers and
employees, and any other persons acting or with Executive. Company will be
entitled to injunctive relief for the duration specified in the applicable
paragraph(s) of the NDIA Agreement, commencing from the date such relief is
granted, but reduced by the period of time elapsed between Executive’s
termination date and Executive’s first breach or threatened breach of this NDIA
Agreement.

15. ASSIGNMENT. This NDIA Agreement will be binding upon and inure to the
benefit of Company, its successors and assigns, and to the benefit of Executive,
Executive’s heirs and legal representatives. Executive agrees that this NDIA
Agreement may be assigned by Company to any successor or other party, without
the consent of Executive. The transfer of Executive to any other Company
corporate parent, affiliate, subsidiary, or successor will constitute an
assignment of this NDIA Agreement.

16. CONTROLLING LAW AND JURISDICTION. This NDIA Agreement will be governed by,
construed by, and enforced in accordance with the laws of the State of
California without regard to conflict of law provisions. Executive specifically
consents to personal jurisdiction in the State of California.

17. SEVERABILITY. If any provision, paragraph or subparagraph in this NDIA
Agreement is adjudged by any court to be void or unenforceable in whole or in
part, this adjudication will not affect the validity of the remainder of the
NDIA Agreement. Each provision, paragraph and subparagraph of this NDIA
Agreement is separable and constitutes a separate and distinct covenant. The
parties further expressly agree that if any provision is susceptible to two or
more constructions, one of which would render the provision unenforceable, then
the provision will be construed to have the meaning that renders it enforceable.

18. HEADINGS AND INTERPRETATION. Headings are inserted for the convenience of
the parties only and are not to be considered when interpreting this NDIA
Agreement. Words in the singular mean and include the plural and vice versa.
Words in the masculine mean and include the feminine and vice versa. The term
“including” and its variations are always used in the non-restrictive sense as
if followed by a phrase such as “but not limited to. Executive and Company agree
that any ambiguity in the terms of this NDIA Agreement will not be construed
against any of the parties and any rule of law or decision that would require
interpretation of any claimed ambiguities in this NDIA Agreement against the
party that drafted it is expressly waived. The provisions of this NDIA Agreement
will be interpreted in a reasonable manner to affect the intent of the parties.

19. AMENDMENT AND NONWAIVER. This NDIA Agreement may only be amended or modified
by a written instrument executed by both Company and Executive. The failure by
Company to enforce any provision of this NDIA Agreement will not be deemed a
waiver of such provision or of Company’s right to enforce each and every
provision of this NDIA Agreement, or agreements signed by other employees. Any
such failure will not operate or be construed as a waiver of any subsequent
breach by Executive.

 

9

CONFIDENTIAL



--------------------------------------------------------------------------------

20. COUNTERPARTS. This NDIA Agreement may be executed in counterparts and a
faxed signature will be valid.

21. ENTIRE AGREEMENT. This NDIA Agreement constitutes the entire agreement of
the parties with respect to the subject matter of the NDIA Agreement and
supersedes and replaces any previous communications, representations,
arrangements or agreements, whether oral or written, addressing the terms,
conditions, and issues contained in the NDIA Agreement.

 

OSMETECH MOLECULAR DIAGNOSTICS By:  

/s/Jon Faiz Kayyem

Its:   Chief Executive Officer Date:   3/10/10 “Executive”

/s/Jeffrey A. Hawkins

Jeffrey A. Hawkins Date:   3/10/10

 

10

CONFIDENTIAL